DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Response to Amendment
Receipt of Applicant’s Amendment, filed 05/19/2022, is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. #10546215. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. #10546215 contain every element of claims 42-61 of the instant application as originally filed.
A claim in the patent compared to a claim in the application 
Patent 10546215
Instant Application
Claim 1
Claims 42 and 43; 60 and 61
Claim 2 
Claim 44
Claim 3
Claim 45
Claim 4
Claim 46
Claim 5
Claim 47
Claim 6
Claim 48
Claim 7
Claim 49
Claim 8
Claim 50
Claim 11
Claim 51


Claim 13
Claim 52 and 53
Claim 14
Claim 54
Claim 15
Claim 55
Claim 16
Claim 56
Claim 17
Claim 57
Claim 18
Claim 58
Claim 19
Claim 59




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42, 44, 52, 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Xu; Yanwu et al. (“Xu”) US 20150186752 A1 in view of Tiwari; Abhinav et al. (“Tiwari”) US 20130266193 A1 and Liu; Tie-Yan et al. (“Liu”) US 20080275862 A1.
Regarding claim 42, Xu teaches A method for detecting a potential match between a probe and a plurality of entries in a dataset, wherein each entry in the dataset comprises a plurality of gallery images, the method comprising: 
receiving the probe, by a computer platform, the probe comprising a plurality of probe images as The starting point is a retina image 1 of the person. This is typically a single non-stereo photograph captured by a fundus camera [0028];  
for each respective entry in the dataset: 
We use a common way to represent a cluster of vertices by associating a (nonnegative real-valued) n dimensional vector to it, where its components express the participation of nodes in the cluster: If a component has a small value, then the corresponding node is weakly associated with the cluster, whereas if it has a large value, the node is strongly associated with the cluster. Components corresponding to nodes not participating in the cluster are zero([0051, 0060, and 0045]) , 
by evaluating a hypothesis test with only two hypotheses including a first hypothesis that the plurality of probe images and the plurality of gallery images collectively correspond to one cluster as During the process, as described in detail below, pairs of retina images are compared. Such a comparison is referred to as a "test". The starting point is a retina image 1 of the person [0028].
We use a common way to represent a cluster of vertices by associating a (nonnegative real-valued) n dimensional vector to it, where its components express the participation of nodes in the cluster: If a component has a small value, then the corresponding node is weakly associated with the cluster, whereas if it has a large value, the node is strongly associated with the cluster. Components corresponding to nodes not participating in the cluster are zero ([0051, 0052, and 0056]).
In this case, the graph obtained from retina image 1 is compared in step 4 with one or more graphs obtained from one or more respective reference images captured from each of the individuals, to produce a respective similarity value for each individual … Alternatively, if at least one of the similarity values is above the threshold, the embodiment determines which similarity values is highest, and outputs as decision 6 the identity number (ID#) of the corresponding individual. In other words, the person from whom the retina image 1 was obtained is identified as that individual (i.e., the probe images and gallery images belong to same cluster) [0032], and
a second hypothesis that the plurality of probe images and the plurality of gallery images collectively correspond to two clusters as   In this case, the graph obtained from retina image 1 is compared in step 4 with one or more graphs obtained from one or more respective reference images captured from each of the individuals, to produce a respective similarity value for each individual. The first embodiment determines whether all the similarity values are below the threshold, in which the decision 6 is data indicating that the person is not any of the individuals, but rather is someone unknown (i.e., the probe images and gallery images belong to different cluster) [0032].
when the plurality of probe images and the plurality of gallery images collectively correspond to one cluster, identifying the probe and the respective entry as a match in the dataset as pairs of retina images are compared. The graph produced is compared in an image matching step 4 with corresponding graphs obtained from one or more reference images. The graphs are stored in a database 5 ([0028, 0030, 0031, and 0032]), and 
when the plurality of probe images and the plurality of gallery images collectively correspond to two clusters, identifying the probe as unique in the dataset. Note: under BRI, this is a contingent limitation as when the first “when” condition is met, this condition (second “when”) will not occur and therefore no prior art rejection is required.
Xu does not explicitly teach the limitation “spectrally clustering”.
Liu; however, teaches spectrally clustering as Spectral clustering techniques have proved effective at clustering objects ([0005, 0004, and 0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the cited references because Liu’s teaching would have allowed Xu’s to help organize objects that are similar or in some way related by representing the objects to be clustered and the relationship between the objects as a graph ([0004 and 0005]).
MPEP 2111.04 II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 

Tiwari is cited for additional support of the limitation:
evaluating a hypothesis test with only two hypotheses including a first hypothesis that the plurality of probe images and the plurality of gallery images collectively correspond to one cluster as After identifying the batches of images, the system 300 processes the separate batch of images for each of the potential suspects in parallel 1920. The parallel processing of the separate batches of images is possible because, as shown in FIG. 21, the system 300 compares the images of each potential suspect (i.e., probe images) 2110, 2120, and 2130 to detailed facial images (e.g., blob data) {i.e., gallery images} of persons in the watch list that are stored in a watch list database 2140 on different partition servers (i.e., clusters) ([0167 0108, 0141 and 0110-clusters of similarity scores)].
Because the number of unprocessed persons in the subset is less than or equal to the batch size, the system 300 performs, in parallel, detailed biometric comparison of the image (e.g., blob data) of the potential suspect against each of the images (e.g., blob data) of the persons in the subset identified from the watch list. The parallel comparison and analysis of the image (e.g., blob data) of the potential suspect against each of the images (e.g., blob data) of the persons in the subset identified from the watch list is possible because the images (e.g., blob data) of the persons in the subset identified from the watch list are stored in a cloud storage system with each image (e.g., instance of blob data) being stored on a different partition server [0141].
After completing parallel matching for a batch of images for each of the potential suspects, the system 300 determines, for each of the potential suspects, whether a match was found in the batch 1930. Based on a determination that a match was found (i.e., same cluster) in the batch for a potential suspect, the system 300 outputs 1950 the match result for the potential suspect [0168], and a second hypothesis that the plurality of probe images and the plurality of gallery images collectively correspond to two clusters as Based on a determination that a match was not found (i.e., different cluster) in the batch for a potential suspect, the system 300 determines whether another batch of images remains for the potential suspect 1940. Based on a determination that another batch of images does not remains for the potential suspect, the system 300 outputs 1950 an indication that a match result was not found for the potential suspect [0168].
The system 300 searches the watch list using the computed similarity score (1030). For instance, the system 300 compares the computed similarity score to the sorted similarity scores in the watch list and identifies one or more matches based on the comparison [0118].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the cited references because Tiwari’s teaching would have allowed Xu-Liu’s to facilitate determining potential matches by comparing the probe images with reference images for similarity scores.

Regarding claim 44, Xu further teaches wherein spectrally clustering the plurality of probe images and the plurality of gallery images comprises: 
assigning each of the plurality of probe images to an individual vertex in a graph as the retina image is converted into a robust graph representation [0029];
assigning each of the plurality of gallery images to an individual vertex in the graph as The similarity between two retina images is measured by
matching the corresponding graph representation of the retina images. This is performed by: Vertex pair similarity computation by computing the similarity of a correspondence between a vertex pair ([0018-0022]); and
 determining a similarity score for each pair of vertices in the graph as The graph produced is compared in an image matching step 4 with corresponding graphs obtained from one or more reference images. The graphs are stored in a database 5 ([0030, 0033, 0045, and 0046]).

Claim 52 is a method claim which recites similar limitations as claim 42 and as such rejected under the same rationale as noted above for claim 42.

Claim 60 is a method claim which recites similar limitations as claim 42 and as such rejected under the same rationale as noted above for claim 42.

Regarding claim 61, Xu further teaches identifying the probe and the respective entry as a match in the dataset when the plurality of probe images and the plurality of gallery images collectively correspond to one cluster as In this case, the graph obtained from retina image 1 is compared in step 4 with one or more graphs obtained from one or more respective reference images captured from each of the individuals, to produce a respective similarity value for each individual … Alternatively, if at least one of the similarity values is above the threshold, the embodiment determines which similarity values is highest, and outputs as decision 6 the identity number (ID#) of the corresponding individual. In other words, the person from whom the retina image 1 was obtained is identified as that individual (i.e., the probe images and gallery images belong to same cluster) [0032].
We use a common way to represent a cluster of vertices by associating a (nonnegative real-valued) n dimensional vector to it, where its components express the participation of nodes in the cluster: If a component has a small value, then the corresponding node is weakly associated with the cluster, whereas if it has a large value, the node is strongly associated with the cluster. Components corresponding to nodes not participating in the cluster are zero ([0051, 0052, and 0056]).
Tiwari also teaches the limitation identifying the probe and the respective entry as a match in the dataset when the plurality of probe images and the plurality of gallery images collectively correspond to one cluster as After completing parallel matching for a batch of images for each of the potential suspects, the system 300 determines, for each of the potential suspects, whether a match was found in the batch 1930. Based on a determination that a match was found (i.e., same cluster) in the batch for a potential suspect, the system 300 outputs 1950 the match result for the potential suspect [0168].
After identifying the batches of images, the system 300 processes the separate batch of images for each of the potential suspects in parallel 1920. The parallel processing of the separate batches of images is possible because, as shown in FIG. 21, the system 300 compares the images of each potential suspect (i.e., probe images) 2110, 2120, and 2130 to detailed facial images (e.g., blob data) {i.e., gallery images} of persons in the watch list that are stored in a watch list database 2140 on different partition servers (i.e., clusters) ([0167 0108, 0141 and 0110-clusters of similarity scores)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the cited references because Tiwari’s teaching would have allowed Xu-Liu’s to facilitate determining potential matches by comparing the probe images with reference images for similarity scores.

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Xu; Yanwu et al. (“Xu”) US 20150186752 A1 in view of Tiwari; Abhinav et al. (“Tiwari”) US 20130266193 A1 and Liu; Tie-Yan et al. (“Liu”) US 20080275862 A1 as applied to claims 42, 52 and 60 further in view of Cristianini, Nello (“Cristianini”) US 20030041041 A1.

Regarding claim 48, Xu, Tiwari and Liu do not explicitly teach wherein estimating a number of clusters comprises: comparing the eigenvalues or function thereof against a threshold.
Cristianini; however, teaches wherein estimating a number of clusters comprises: comparing the eigenvalues or function thereof against a threshold as the number of connected components (clusters) is equal to the number of zero eigenvalues of the Laplacian L… The eigenvector corresponding to the next smallest eigenvalue λ2 approximately gives the best balanced split since it enforces the condition that the weight of positives is the same as the weight of negatives by being orthogonal to the constant smallest eigenvector ([0060, 0059, 0043, and 0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the cited references because Cristianini’s teaching would have allowed Xu-Liu-Tiwari’s to provide a good approximate split by comparing the eigenvalues against a threshold.

Regarding claim 49, Xu, Tiwari and Liu do not explicitly teach wherein the threshold is a negative number.
Cristianini; however, teaches wherein the threshold is a negative number as One can now threshold the entries of the eigenvector in order to obtain a vector with -1 and +1 entries [0059].

Claims 54-59 are rejected under 35 U.S.C. 103 as being unpatentable over Xu; Yanwu et al. (“Xu”) US 20150186752 A1 in view of Tiwari; Abhinav et al. (“Tiwari”) US 20130266193 A1 and Liu; Tie-Yan et al. (“Liu”) US 20080275862 A1 as applied to claims 42, 52 and 60 further in view of Jacobson; Vincent C. (“Jacobson”) US 8085993 B2.

Regarding claim 54, Xu, Tiwari and Liu do not explicitly teach wherein the plurality of probe biometrics comprises a first biometric type and a second biometric type, wherein the plurality of gallery biometrics comprises the first biometric type and the second biometric type, and wherein the first biometric type and the second biometric type are different from one another.
Jacobson; however, teaches wherein the plurality of probe biometrics comprises a first biometric type and a second biometric type, wherein the plurality of gallery biometrics comprises the first biometric type and the second biometric type, and wherein the first biometric type and the second biometric type are different from one another as one may consider a multiple biometric system acquiring both face and iris recognition biometrics from fields of view, or zones (col. 2, lines 54-58 and col. 1, lines 59-64 and Fig. 1, elements 12 and 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the cited references because Jacobson’s teaching would have allowed Xu-Liu-Tiwari’s to maximize the quality of the collected content by incorporating multiple acquisition components (col. 1, lines 59-64).

Regarding claim 55, Xu teaches matching retina images (Abstract and 0001 and Fig. 1).
Xu, Tiwari and Liu do not explicitly teach an iris scan.
Jacobson; however, teaches iris recognition biometrics (col. 2, lines 54-58 and Fig, 1 element 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the cited references because Jacobson’s teaching would have allowed Xu-Liu-Tiwari’s to provide a more reliable biometric method as is much harder to tamper compared with other biometrics such as fingerprints, face, hand, voice and signature.

Regarding claim 56, Xu, Tiwari and Liu do not explicitly teach wherein the plurality of probe biometrics is divided into separate homogeneous biometrics, the spectral clustering is performed for each biometric, and the results are combined, to improve performance.
Xu teaches matching two retina images by comparing two graphs obtained from the respective images. Each graph is composed of edges and vertices ([0005 and 0006]).
Liu teaches Spectral clustering techniques have proved effective at clustering objects ([0005, 0004, and 0006]).
Jacobson teaches consider a multiple biometric system acquiring both face and iris recognition biometrics from fields of view, or zones (col. 2, lines 54-58 and col. 1, lines 59-64 and Fig. 1, elements 12 and 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the cited references because Jacobson’s teaching would have allowed Xu-Liu-Tirari’s to maximize the quality of the collected content by incorporating multiple acquisition components (col. 1, lines 59-64).

Regarding claim 57, Xu and Tiwari do not explicitly teach combination is done in the eigenspace for each biometric or related component.
Liu; however, teaches wherein the combination is done in the eigenspace for each biometric or related component as A clustering system generates an original Laplacian matrix (e.g., eigenspace) representing
objects and their relationships. The clustering system initially applies an eigenvalue decomposition solver to the original Laplacian matrix for a number of iterations. After the solver is applied for a few iterations, some elements of the resultant second eigenvector will typically become relatively stable and would not change much in subsequent iterations. The clustering system identifies the elements of the resultant eigenvector that are stable. The clustering system then aggregates the elements of the original Laplacian matrix corresponding to the identified stable elements ([0008 and 0018-0020]).

Regarding claim 58, Xu and Tiwari do not explicitly teach wherein the combination is done with a combination of the separate adjacency matrices for each biometric or related component.
Liu; however, teaches wherein the combination is done with a combination of the separate adjacency matrices for each biometric or related component as The clustering system initially applies an eigenvalue decomposition solver (e.g., a CG-based solver) to the original Laplacian matrix for a number of iterations. Because the number of objects may be very large (e.g., millions in the case of web pages), it would be very computationally expensive to apply the eigenvalue decomposition solver for the number of iterations needed to reach a final solution. Thus, the clustering system initially applies the solver for a relatively small number of iterations ([0016]).
As can be seen, Liu's teaching of spectral clustering represents the objects to be clustered and the relationship between the objects as a graph and the relationship between objects can be represented by an adjacency matrix. Spectral clustering can be described as partitioning a graph into two
clusters and recursively applying the two-way partitioning to partition the graph into more clusters ([0005, 0006, 0018, and 0028-adjacency matrix]).
As such modifying Liu’s Spectral clustering to include Jacobson’s teaching of applying multiple biometrics would arrive at the invention as claimed (col. 2, lines 54-58). 

Regarding claim 59, Xu and Tiwari do not explicitly teach wherein the combination is done on the resulting clusters, or a function of the clusters, for each biometric or related component.
Liu; however, teaches wherein the combination is done on the resulting clusters, or a function of the clusters, for each biometric or related component as The clustering system identifies the elements of the resultant eigenvector that are stable. The clustering system then aggregates the elements of the original Laplacian matrix corresponding to the identified stable elements ([0017, 0008 and 0018-0020]).

Allowable Subject Matter
Claims 43 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 45-47 and 50-51 are also objected because these claims depend on claim 43.

Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 05/19/2022 have been considered but are moot in view of a new ground of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

						*****
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/     Primary Examiner, Art Unit 2164